 
EXHIBIT 10.3
EMPLOYMENT AGREEMENT
BY AND BETWEEN
THE JACKSONVILLE BANK
AND
SCOTT M. HALL


THIS EMPLOYMENT AGREEMENT ("Agreement"), by and between The Jacksonville Bank,
(the "Bank") and Scott M. Hall ("Employee" and, together with the Bank, the
“Parties”), is dated and shall be effective this 13th day of May, 2009 (the
“Effective Date”).  It replaces and supersedes any and all previous agreements,
written or oral, with respect to the Employee’s employment with the Bank.


RECITALS


WHEREAS, the Bank wishes to retain Employee as its Senior Loan Officer to
perform the duties and responsibilities as are described in this Agreement and
as the Bank's Board of Directors (the "Board") may assign to Employee from time
to time; and


WHEREAS, Employee desires to be employed by the Bank and to serve as the Bank's
Senior Loan Officer in accordance with the terms and provisions of this
Agreement.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto represent, warrant, undertake, covenant
and agree as follows:


OPERATIVE TERMS


1.
Employment and Term.  The Bank shall employ Employee pursuant to the terms of
this Agreement to perform the services specified in Section 2 herein. The
initial term of employment shall be for a period of twelve (12) months,
commencing on the Effective Date. Upon each new day of the twelve (12) month
period of employment from the Effective Date until the Employee's 65th
(sixty-fifth) birthday, the term of this Agreement shall be automatically
extended for one (1) additional day, to be added to the end of the then-existing
twelve (12) month term. Accordingly, at all times prior to (i) the Employee's
attaining age sixty-five (65) or (ii) a Notice of Termination, as defined in
Section 9(b) (or an actual termination) the term of this Agreement shall be
twelve (12) full months. However, either Party may terminate this Agreement by
giving the other Party written notice of intent not to renew. The automatic
extensions of the term of this Agreement shall immediately be suspended upon an
employment termination by reason of death or disability or retirement, or an
employment termination made voluntarily by the Employee (other than for Good
Reason as defined in Section 9(d), or involuntarily for Just Cause as defined in
Section 9(b)). Additionally, the Board shall, on an annual basis, review
Employee's performance to determine whether this Agreement should continue to be
extended. The Board's action will be reflected in the Board's meeting minutes.


 
 

--------------------------------------------------------------------------------

 

In the event the Employee gives a Notice of Termination, the term of this
Agreement shall expire upon the thirtieth (30th) day following the delivery to
the Bank of such Notice of Termination. Except as otherwise provided in the
following paragraph with respect to a voluntary termination for Good Reason, a
voluntary employment termination by the Employee shall result in the termination
of the rights and obligations of the parties under this Agreement; provided,
however, that the terms and provisions of Section 12 shall continue to apply.


In the event the Bank desires to involuntarily terminate the employment of
Employee (for purposes of this Agreement, a voluntary employment termination by
the Employee for Good Reason shall be treated as an involuntary termination of
the Employee's employment without Just Cause), the Bank shall deliver to the
Employee a Notice of Termination, and the following provisions shall apply:


 
(a)
In the event the involuntary termination is for Just Cause, this Agreement shall
terminate immediately upon delivery to the Employee of such Notice of
Termination.  Such a termination for Just Cause shall result in the termination
of all rights and obligations of the Parties under this Agreement.



 
(b)
In the event the involuntary termination is without Just Cause, the Employee
shall be entitled to receive the severance benefits set forth in Sections 9(f)
and 9(g) herein.



2.
Position, Responsibilities and Duties.  During the term of this Agreement,
Employee shall serve in the following capacities and shall fulfill the following
responsibilities and duties:



 
(a)
Specific Duties:  Employee shall serve as the Bank's Senior Loan Officer or in
such other position as shall be designated by the Board of Directors in its sole
discretion.  In such capacity, Employee shall have the same powers, duties and
responsibilities of supervision and management of the Bank usually accorded to
Senior Loan Officers of similar financial institutions.  In addition, Employee
shall use his best efforts to perform the duties and responsibilities enumerated
in this Agreement and any other duties assigned to Employee by the Board and to
utilize and develop contacts and customers to enhance the business of the
Bank.  Specifically, Employee shall devote his full business time and attention
and use his best efforts to accomplish and fulfill the following duties and
responsibilities, as well as other duties assigned to Employee from time to time
by the Board:



 
(i)
serve as the Senior Loan Officer of the Bank;



 
(ii)
perform such executive services for the Bank as may be consistent with his
titles or be assigned to him by the Board;



 
(iii)
serve on such  committees as appointed by the Board from time to time;


 
2

--------------------------------------------------------------------------------

 

 
(iv)
keep the other executives of the Bank and the Board informed of important
developments concerning the Bank's activities, industry developments and
regulatory initiatives affecting the Bank;



 
(v)
maintain adequate expense records relating to Employee's activities on behalf of
the Bank;



 
(vi)
coordinate with the Bank's other executives to the extent necessary to further
the business of the Bank, keeping in compliance with government laws and
regulations and otherwise keeping the Bank in as good a financial and legal
posture as possible; and



 
(vii)
conduct and undertake all other activities, responsibilities, and duties
normally expected to be undertaken and accomplished by a Senior Loan Officer of
a financial institution similar in scope and operation to the Bank's business.



 
(b)
General Duties:  During the term of this Agreement, and except for illness,
vacation periods and leaves of absences, Employee shall devote all of his
working time, attention, skill and best efforts to accomplish and faithfully
perform all of the duties assigned to Employee on a full-time basis.  Employee
shall, at all times, conduct himself in a manner that will reflect positively
upon the Bank.  Employee shall obtain such licenses, certificates,
accreditations and professional memberships and designations as the Bank may
reasonably require.  Employee shall join and maintain membership in such social
and civic organizations as Employee or the Board deems appropriate to foster the
Bank's contacts and business network in the community.



3.
Compensation.  During the term of this Agreement, Employee shall be compensated
as follows:



 
(a)
Base Salary:  Employee shall receive an annual salary of $160,000 (the "Base
Salary") in equal installments, in accordance with the Bank's standard payroll
practices, reduced appropriately by deductions for federal income withholding
taxes, social security taxes and other deductions required by applicable
laws.  The Bank will in good faith review the Employee's Base Salary on an
annual basis.  In no event, however, will the Base Salary be reduced without
Employee's written concurrence.



 
(b)
Incentive Compensation and Bonus:  Employee shall be entitled to receive such
incentive compensation and bonuses as may be determined from time to time by the
Board of Directors.


 
3

--------------------------------------------------------------------------------

 

 
(c)
Stock and Other Benefit Plans:  During the term of this Agreement, the Employee
will be entitled to participate in and receive the benefits of any stock option
plans, stock ownership plans, profit-sharing plans, 401(k) plans, or other
plans, benefits and privileges given to employees and executives of the Bank
which are currently in effect at the execution of this Agreement, or which may
come into existence thereafter, to the extent the Employee is otherwise eligible
and qualifies to so participate in and receive such benefits or privileges.  The
Bank shall not make any changes in such plans, benefits or privileges which
would adversely affect the Employee's rights or benefits thereunder, unless such
change occurs pursuant to a program applicable to all executive officers (Vice
President or above) of the Bank and does not result in a proportionately greater
adverse change in the rights of or benefits to the Employee as compared with any
other executive officer of the Bank.  Nothing paid to the Employee under any
plan or arrangement presently in effect or made available in the future shall be
deemed to be in lieu of the Base Salary payable to the Employee pursuant to this
Section 3.



4.
Payment of Business Expenses.  Employee is authorized to incur reasonable
expenses in performing his duties.  The Bank will reimburse Employee for
authorized expenses, according to the Bank's established policies, promptly
after Employee's presentation of an itemized account of such expenditures.



5.
Vacation and Perquisites.  Employee will be entitled to paid vacation time each
year pursuant to the Bank's policy as it may be revised from time to time.  The
Employee shall receive the use of an automobile or an automobile allowance on
terms determined of the Board of Directors from time to time.



6.
Medical Benefits.  Employee is entitled to participate in all medical and health
care benefit plans through health insurance, corporate funds, medical
reimbursement plans or other plans, if any, provided, or to be provided, by the
Bank for its employees.



7.
Disability/Illness.



 
(a)
Illness:  Employee shall be paid his full Base Salary for any period of his
illness or incapacity: provided that such illness or incapacity does not render
Employee unable to perform his duties under this Agreement for a period longer
than three (3) consecutive months.  At the end of such three (3) month period,
the Bank may terminate Employee's employment and this Agreement.



 
(b)
Disability:  If the Bank terminates this Agreement pursuant to Employee's
disability as determined under Section 7(a) herein, the Bank shall pay to
Employee, as a disability payment, an amount equal to Employee's monthly Base
Salary, payable in substantially equal semi-monthly installments on the
fifteenth and last days of each month, commencing on the effective date of
Employee's separation from service and ending on the earlier of:



 
(i)
the date Employee returns to full time employment in his capacity as the Bank's
Vice President;


 
4

--------------------------------------------------------------------------------

 

 
(ii)
Employee's full time employment by another employer;



 
(iii)
three (3) months after the date of such separation, after which Employee will be
entitled to receive benefits under any disability insurance plan provided by the
Bank; or



 
(iv)
the date of Employee's death.



 
(v)
The Bank may satisfy its obligations under this Section of this Agreement, at
its option, through the purchase of disability insurance.  The provisions of
such policy will control the amounts paid to Employee.  Such disability
insurance will be coordinated with any disability plans made available to
Employee pursuant to Section 6 of this Agreement.



 
(c)
Continuation of Coverages:  During any period of illness or disability, the Bank
will continue any other life, health and disability coverages for Employee
substantially identical to the coverages maintained prior to Employee's
separation from service on account of disability.  Such coverages shall cease
upon the earlier of:



 
(i)
Employee's full time employment by another employer;



 
(ii)
one (1) year after the date of such separation (with the exception of disability
insurance coverage); or



 
(iii)
the date of Employee's death.



 
(d)
No Reduction in Base Salary:  During the period in which Employee is disabled or
subject to illness or incapacity, other than as described in Section 7(b)
herein, there shall be no reduction in Employee's Base Salary.



8.
Death During Employment.  In the event of Employee's death during the term of
this Agreement, the Bank's obligation to Employee shall be limited to the
portion of Employee's compensation which would be payable up to the first
working day of the first month after Employee's death, except that any
compensation payable to Employee under any benefit plan maintained by the Bank
will be paid pursuant to its terms.



9.
Termination.



 
(a)
Illness, Incapacity or Death:  This Agreement shall terminate upon Employee's
illness, incapacity or death in accordance with the provisions of Sections 7 and
8 herein.


 
5

--------------------------------------------------------------------------------

 

 
(b)
Termination for Just Cause:  The Bank shall have the right, at any time, upon
prior written Notice of Termination satisfying the requirements of Section 10
herein, to terminate the Employee's employment hereunder, including termination
for Just Cause.  For the purpose of this Agreement, termination for Just Cause
shall mean termination for personal dishonesty, willful misconduct, material
breach of fiduciary duty, continuing failure, after notice, to satisfactorily
perform the duties stated in this Agreement, violation of any law, rule or
regulation (other than traffic violations or misdemeanors not related to theft
or dishonesty, or that would not reflect poorly on the Bank), violation of a
final cease-and-desist order, negligence or misconduct in the performance of
Employee’s duties or material breach of any provision of this Agreement.  In the
event Employee is terminated for Just Cause, Employee shall have no right to
compensation or other benefits for any period after such date of termination.



 
(c)
Involuntary Termination:  If the Employee is terminated by the Bank other than
for Just Cause or in connection with a Change In Control (as defined in Section
9(e) herein), Employee's right to compensation and other benefits under this
Agreement shall be as set forth in Sections 9(f)(i) and 9(g) herein.  In the
event the Employee is terminated by the Bank in connection with a Change In
Control, Employee's right to compensation and other benefits under this
Agreement shall be as set forth in Section 9(f)(ii) and 9(g) herein.



 
(d)
Termination for Good Reason:  Employee may terminate his employment hereunder
for Good Reason.  For purposes of this Agreement, Good Reason shall mean (i) a
failure by the Bank to comply with any material provision of this Agreement,
which failure has not been cured within ten (10) days after a notice of such
noncompliance has been given by the Employee to the Bank; or (ii) subsequent to
a Change In Control as defined in Section 9(e) herein and without the Employee's
express written consent, any of the following shall occur:  the assignment to
the Employee of any duties inconsistent with the Employee's positions, duties,
responsibilities and status with the Bank immediately prior to a Change In
Control; a change in the Employee's reporting responsibilities, titles or
offices as in effect immediately prior to a Change In Control; any removal of
the Employee from, or any failure to re-elect the Employee to, any of such
positions, except in connection with a termination  of employment for Just
Cause, disability, death, or removal pursuant to Sections 9(a) or 9(b) herein; a
reduction by the Bank in the Employee's annual salary as in effect  immediately
prior to a Change In Control; the failure of the Bank to continue in effect any
bonus, benefit or compensation plan, life insurance plan, health and accident
plan or disability plan in which the Employee is participating at the time of a
Change In Control, or the taking of any action by the Bank which would adversely
affect the Employee's participation in or materially reduce the Employee's
benefits under any of such plans, or the transfer of the Employee to any
location outside of Duval or Clay Counties, Florida or the assignment of
substantial duties to the Employee to be completed outside Duval, St. Johns or
Clay Counties, Florida.



Notwithstanding anything in this Section 9(d) to the contrary, any of the
above-listed events which does not constitute a “material negative change” (as
defined in Section 1.409A-1(n)(2) of the Treasury Regulations) in the Employee’s
service relationship with the Bank shall not constitute “Good Reason” for
purposes of this Agreement.

 
6

--------------------------------------------------------------------------------

 

 
(e)
Change In Control:  The Bank is a wholly-owned subsidiary of Jacksonville
Bancorp, Inc. (the "Parent Company").  For purposes of this Agreement, a Change
in Control shall mean, and be deemed to have occurred on the date of, the first
to occur of any of the following:



 
(i)
the sale by the Parent Company of capital stock (other than an initial public
offering of stock) such that any person (as such term is used in Rule 13d-5 of
the Exchange Act) or group (as defined in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act) other than (1) a subsidiary of the Parent Company or any employee
benefit plan (or any related trust) of the Parent Company or subsidiary, or (2)
any current holder of five percent (5%) or more of the Parent Company's capital
stock, becomes the owner (beneficially or otherwise) of more than fifty percent
(50%) of such Parent Company's capital stock or other securities representing
fifty percent (50%) or more of the combined voting power of outstanding voting
securities;



 
(ii)
the replacement of more than fifty percent (50%) of the incumbent members of the
Board of Directors of the Parent Company provided, however, where the election
or nomination of such replacement directors was approved by a majority of the
incumbent members (other than in connection with an "election contest") (as such
term is used in Section 14(d) of the Exchange Act) or proposed merger) such
replacement director will be treated as an incumbent director;



 
(iii)
the Parent Company becomes a subsidiary of another corporation or shall have
merged into or consolidated with another corporation, or merged another
corporation into the Parent Company, on a basis whereby less than fifty percent
(50%) of the total voting power of the surviving corporation is represented by
shares held by former shareholders of the Parent Company prior to such merger or
consolidation excluding, however, a transaction where the incumbent directors of
the Parent Company constitute a majority of the Board of Directors of the
surviving corporation at the time of the transaction and for one (1) year
thereafter; or



 
(iv)
the Parent Company sells the capital stock of the Bank or all or substantially
all of its assets to another corporation or other entity or person not also
controlled by the shareholders of the Parent Company.



Notwithstanding anything in this Section 9(e) to the contrary, an event which
does not constitute a change in the ownership, a change in the effective
control, or a change in the ownership of a substantial portion of the assets of
the Bank or the Parent Company, each as defined in Section 1.409A-3(i)(5) of the
Treasury Regulations, shall not constitute a Change in Control for purposes of
this Agreement.

 
7

--------------------------------------------------------------------------------

 

(f)
Severance Payment:



 
(i)
if the Employee shall terminate his employment for Good Reason as defined in
Section 9(d) herein, or if the Employee is terminated by the Bank for other than
Just Cause pursuant to Section 9(c) herein, then in lieu of any further salary
payments to the Employee for periods subsequent to the date of termination, the
Employee shall be paid, as severance, an amount equal to Employee's annual Base
Salary, plus any incentive compensation or bonus which the Employee would have
been entitled to hereunder; or



 
(ii)
in the event Employee's employment is terminated as a result of a Change In
Control or a Change In Control occurs within twelve (12) months before the
Employee's involuntary termination or termination for Good Reason, Employee
shall be paid, within ten (10) days following the effective date of his
separation from service, a severance payment equal to 2.99 times the highest
annual salary and bonus he was paid or entitled to in the two years preceding
termination.



Any payment under Subsection 9(f)(i) shall be made in substantially equal
semi-monthly installments on the fifteenth and last days of each month
commencing on the effective date of Employee's separation from
service.  Payments under Subsection 9(f)(i) shall be made over a twelve month
period.


 
(g)
Additional Severance Benefits: Unless the Employee is terminated for Just Cause
pursuant to Section 9(b) herein, pursuant to Section 10(b) herein, or pursuant
to a termination of employment by the Employee for other than Good Reason, the
Bank shall maintain in full force and effect, for the continued benefit of the
Employee for the remaining term of this Agreement, or twelve (12) months
(whichever is longer), all employee benefit plans and programs in which the
Employee was entitled to participate immediately prior to the date of his
separation from service; provided, however, that the Employee's continued
participation is possible under the general terms and provisions of such plans
and programs.



 
(h)
Mitigation:  Employee shall not be required to mitigate the amount of any
payment provided for in Sections 9(f) and 9(g) of this Agreement by seeking
other employment or otherwise.


 
8

--------------------------------------------------------------------------------

 

 
(i)
Schedule of Payments for Additional Benefits:  To the extent any additional
benefits payable to Employee under Section 9(g) above or any other provision of
this Agreement (other than separation pay as described in Section 9(f) above),
other than benefits that are (i) excludable from the Employee’s gross income,
(ii) deductible business expenses, (iii) medical expenses that would be
deductible under Section 213(d) of the Code (without regard to the 7.5%
threshold for deductibility), or that (iv) do not in the aggregate (including
any other additional post-termination benefits payable to Employee under this
Agreement or any other arrangement) exceed the applicable dollar limit under
Section 402(g)(1)(B) of the Code for the year in which the Employee’s separation
from service occurs or (v) are not otherwise exempt from the requirements of
Section 409A of the Code (the amounts described in (i), (ii), (iii), (iv) and
(v) referred to in Section 2(j) below as the “Exempt Additional Benefits”), the
payment of such benefits shall be made in accordance with Section
1.409A-3(i)(1)(iv) of the Treasury Regulations.



 
(j)
Six Month Delay:  Notwithstanding anything in this Agreement to the contrary, if
at the time of Employee’s separation from service the shares of the Bank or any
member of the Bank Controlled Group are publicly traded on an established
securities market or otherwise, then, to the extent necessary to comply with
Section 409A of the Code (if such provisions are applicable and only to such
extent), any amounts otherwise payable to the Employee under this Agreement
(other than Exempt Additional Benefits) during the first six months following
Employee’s separation from service shall be withheld and paid instead in a
single lump sum cash payment as soon as administratively practicable (but in any
event within 90 days) following the earlier of (i) the date which is six (6)
months after the Employee’s separation from service and (ii) the date of the
Employee’s death following his separation from service, and not before.  Amounts
otherwise payable after this six-month period shall be paid in accordance with
the terms of the Agreement without regard to this subsection (j).  This
subsection (j) shall apply only if the Employee is a “Specified Employee” at the
time of his separation from service.  For purposes of this subsection (j), a
“Specified Employee” is any “key employee” (as defined in Section 416(i) of the
Code, without regard to subparagraph (5) thereof) within the Bank Controlled
Group determined in accordance with procedures established by the Parent Company
in accordance with Section 1.409A-1(i) of the Treasury Regulations (or, in the
absence of such procedures, determined in accordance with Section 1.409A-1(i) of
the Treasury Regulations applying the default terms thereof); and the “Bank
Controlled Group” is the Bank and all persons with whom the Bank would be
considered a single employer under Sections 414(b) or (c) of the Code.



10.
Notice of Termination.



 
(a)
Employee's Notice:  Employee shall have the right, upon prior written notice of
termination of not less than thirty (30) days, to terminate his employment
hereunder.  In such event, Employee shall have no right after the date of
termination to compensation or other benefits as provided in this Agreement,
unless such termination is for Good Reason, as defined in Section 9(d)
herein.  If the Employee provides a Notice of Termination for Good Reason, the
date of termination shall be the date on which the Notice of Termination is
given.


 
9

--------------------------------------------------------------------------------

 

 
(b)
Specificity:  Any termination of the Employee's employment by the Bank or by
Employee shall be communicated by written Notice of Termination to the other
Party hereto.  For purposes of this Agreement, a Notice of Termination shall
mean a dated notice which shall:  (i) indicate the specific termination
provision in the Agreement relied upon; (ii) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employee's employment under the provision so indicated; and (iii) set forth the
date of termination, which shall be not less than thirty (30) days nor more than
forty-five (45) days after such Notice of Termination is given, except in the
case of the Bank's termination of the Employee's employment for Just Cause, in
which case date of termination shall be the date such Notice of Termination is
given.



 
(c)
Delivery of Notices:  All notices given or required to be given herein shall be
in writing, sent by United States first-class certified or registered mail,
postage prepaid, by way of overnight carrier or by hand delivery.  If to the
Employee (or to the Employee's spouse or estate upon the Employee's death)
notice shall be sent to Employee's last-known address, and if to the Bank,
notice shall be sent to the corporate headquarters.  All such notices shall be
effective when deposited in the mail if sent via first-class certified or
registered mail, or upon delivery if by hand delivery or sent via overnight
carrier.  Either Party, by notice in writing, may change or designate the place
for receipt of all such notices.



11.
Post-Termination Obligations.  The Bank shall pay to Employee such compensation
as is required pursuant to this Agreement; provided, however, any such payment
shall be subject to Employee's post-termination cooperation.  Such cooperation
shall include the following:



 
(i)
Employee shall furnish such information and assistance as may be reasonably
required by the Bank in connection with any litigation or settlement of any
dispute between the Bank, a borrower and/or any other third parties (including
without limitation serving as a witness in court or other proceedings);



 
(ii)
Employee shall provide such information or assistance to the Bank in connection
with any regulatory examination by any state or federal regulatory agency; and



 
(iii)
Employee shall keep the Bank's trade secrets and other proprietary or
confidential information secret to the fullest extent practicable, subject to
compliance with all applicable laws.



Upon submission of proper receipts, the Bank shall promptly reimburse Employee
for any reasonable expenses in current by Employee in complying with the
provisions of this Section.  Such cooperation is to be furnished without
additional compensation during such period Employee is receiving severance
payments pursuant to this Agreement.  Should such cooperation be required during
such period that Employee is not receiving severance payments pursuant to this
Agreement, the Bank shall pay Employee an hourly fee comparable to that charged
by banking industry consultants.  Amounts payable to Employee pursuant to this
paragraph shall be considered “additional benefits” for purposes of Section 9(i)
above.

 
10

--------------------------------------------------------------------------------

 

12.
Attorneys’ Fees/Advanced Costs.  In the event that the Employee is terminated in
a manner which violates any provisions of this Agreement, as determined by a
court of competent jurisdiction, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys’ fees, in challenging such
termination.  Further, because of economic disparity between the Bank and
Employee, the Bank agrees to pay for Employee's reasonable attorneys' fees and
costs up to $10,000 to enforce the terms of this Agreement or recovered damages
for breach of this agreement as follows:  $5,000 at the commencement of
litigation or the mediation proceedings and an additional $5,000 six (6) months
thereafter.  In the event the Employee is unsuccessful in his claim or defense,
the Employee shall reimburse the Bank for any attorneys' fees, expenses and
costs that have been advanced.  If the Employee is successful, any attorneys'
fee award will be reduced by the amount of attorney's fees and costs that have
been advanced.  Such reimbursement shall be in addition to all rights to which
the Employee is otherwise entitled under this Agreement.  Amounts payable to
Employee pursuant to this paragraph shall be considered “additional benefits”
for purposes of Section 9(i) above.



13.
Indebtedness.  If during the term of this Agreement, Employee becomes indebted
to the Bank for any reason, the Bank may, at its election, set off and collect
any sums due Employee out of any amounts which the Bank may owe Employee from
his Base Salary or other compensation; provided, however, that the Bank shall
not reduce any post-termination amounts payable to Employee under this Agreement
that are subject to Section 409A of the Code (including any severance pay
described in Section 2(f) that is subject to Section 409A of the Code) in offset
of an Employee indebtedness to the Bank unless the indebtedness arose in the
ordinary course of the Employee’s service relationship with the Bank, the amount
of the reduction does not exceed  $5,000, and the reduction is made at the same
time an in the same amount as the debt otherwise would have been due and
collected from the Employee.  Furthermore, upon the termination of this
Agreement, all sums owed by Employee shall become immediately due and
payable.  Employee shall pay all expenses and attorney's fees actually or
necessarily incurred by the Bank in connection with any collection proceeding
for Employee's indebtedness to us.  Notwithstanding any of the foregoing, any
indebtedness to us secured by a mortgage on Employee's residence shall not be
subject to the foregoing provisions, and shall be governed by the loan documents
evidencing such indebtedness.



14.
Maintenance of Trade Secrets and Confidential Information.  Employee shall use
his best efforts and utmost diligence to guard and protect all of the Bank's
trade secrets and confidential information.  Employee shall not, either during
the term or after termination of this Agreement, for whatever reason, use, in
any capacity, or divulge or disclose in any manner, to any Person, the identity
of the Bank's customers, or its customer lists, methods of operation, marketing
and promotional methods, processes, techniques, systems, formulas, programs or
other trade secrets or confidential information relating to the Bank's
business.  Upon termination of this Agreement or Employee's employment, for any
reason, Employee shall immediately return and deliver to the Bank all records
and papers and all matters of whatever nature which bear trade secrets or
confidential information relating to the Bank.


 
11

--------------------------------------------------------------------------------

 

15.
Competitive Activities.



 
(a)
Limitation on Outside Activities:  Employee agrees that during the term of this
Agreement, except with the express consent of the Board, Employee will not,
directly or indirectly, engage or participate in, become a director of, or
render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Bank; provided, however, that Employee shall not be precluded or prohibited
from owning passive investments, including investments in the securities of
other financial institutions, so long as such ownership does not require
Employee to devote substantial time to management or control of the business or
activities in which Employee has invested.



 
(b)
Agreement Not to Compete:  Employee acknowledges that by virtue of his
employment with the Bank, Employee will acquire an intimate knowledge of the
activities and affairs of the Bank, including trade secrets and other
confidential matters.  Employee, therefore, agrees that during the term of this
Agreement, and for a period of twelve (12) months after the termination of his
employment for any reason, Employee shall not become employed, directly or
indirectly, whether as an employee, independent contractor, consultant, or
otherwise, in the financial services industry with any business enterprise or
business entity, or person whose intent is to organize another financial
institution in Duval or Clay Counties, Florida; provided, however, that such
prohibition shall be for three (3) months if this Agreement is terminated due to
a Change In Control.  Employee hereby agrees that the duration of the
anticompetitive covenant set forth herein is reasonable, and its geographic
scope is not unduly restrictive.



16.
Remedies for Breach.



 
(a)
Injunctive Relief:  The Parties acknowledge and agree that the services to be
performed by Employee are special and unique and that money damages cannot fully
compensate the Bank in the event of Employee's violation of the provisions of
Section 16 of this Agreement.  Thus, in the event of a breach of any of the
provisions of such Section, Employee agrees that the Bank, upon application to a
court of competent jurisdiction, shall be entitled to an injunction restraining
Employee from any further breach of the terms and provision of such
Section.  Should the Bank prevail in an action seeking an injunction restraining
Employee, Employee shall pay all costs and reasonable attorneys’ fees incurred
by the Bank in and relating to obtaining such injunction.  Such injunctive
relief may be obtained without bond and Employee's sole remedy, in the event of
the entry of such injunction, shall be the dissolution of such
injunction.  Employee hereby waives any and all claims for damages by reason of
the wrongful issuance of any such injunction.


 
12

--------------------------------------------------------------------------------

 

 
(b)
Cumulative Remedies:  Notwithstanding any other provision of this Agreement, the
injunctive relief described in Section 17(a) herein and all other remedies
provided for in this Agreement which are available to the Bank as a result of
Employee's breach of this Agreement, are in addition to and shall not limit any
and all remedies existing at or in equity which may also be available to the
Bank.



17.
Assignment.  This Agreement shall inure to the benefit of and be binding upon
the Employee, and to the extent applicable, his heirs, assigns, executors, and
personal representatives, and to the Bank, and to the extent applicable, its
successors, and assigns, including, without limitation, any person, partnership,
or corporation which may acquire all or substantially all of the Bank's assets
and business, or with or into which the Bank may be consolidated or merged, and
this provision shall apply in the event of any subsequent merger, consolidation,
or transfer, unless such merger or consolidation or subsequent merger or
consolidation is a transaction of the type which would result in termination
under Sections 9(c) and 9(d) herein.



18.
Miscellaneous.



 
(a)
Amendment of Agreement:  Unless as otherwise provided herein, this Agreement may
not be modified or amended except in writing signed by the Parties.



 
(b)
Certain Definitions:  For purposes of this Agreement, the following terms
whenever capitalized herein shall have the following meanings:



 
(i)
“Person" shall mean any natural person, corporation, partnership (general or
limited), trust, association or any other business entity; and



 
(ii)
"Attorneys’ Fees" shall include the legal fees and disbursements charged by
attorneys and their related travel and lodging expenses, court costs, paralegal
fees, etc. incurred in settlement, trial, appeal or in bankruptcy proceedings.



 
(iii)
“Code” shall mean the Internal Revenue Code of 1986, as amended.



 
(iv)
“Separation from service” shall mean the Employee’s termination of employment or
other separation from service as defined in Section 1.409A-1(i) of the Treasury
Regulations, applying the default terms thereof.



 
(v)
“Treasury Regulations” shall mean Title 26 of the Code of Federal Regulations,
as amended from time to time.


 
13

--------------------------------------------------------------------------------

 

 
(c)
Headings for Reference Only:  The headings of the Sections and the Subsections
herein are included solely for convenient reference and shall not control the
meaning of the interpretation of any of the provisions of this Agreement.



 
(d)
Governing Law/Jurisdiction:  This Agreement shall be construed in accordance
with and governed by the laws of the State of Florida.  Any litigation involving
the Parties and their rights and obligations hereunder shall be brought in the
appropriate federal or state courts in Duval County, Florida.



 
(e)
Severability:  If any of the provisions of this Agreement shall be held invalid
for any reason, the remainder of this Agreement shall not be affected thereby
and shall remain in full force and effect in accordance with the remainder of
its terms.



 
(f)
Entire Agreement:  This Agreement and all other documents incorporated or
referred to herein, contains the entire agreement of the Parties and there are
no representations, inducements or other provisions other than those expressed
in writing herein.  This Agreement amends, supplants and supersedes any and all
prior agreements between the Parties.  No modification, waiver or discharge of
any provision or any breach of this Agreement shall be effective unless it is in
writing signed by both Parties.  A Party's waiver of the other Party's breach of
any provision of this Agreement, shall not operate, or be construed, as a waiver
of any subsequent breach of that provision or of any other provision of this
Agreement.



 
(g)
Waiver:  No course of conduct by the Bank or Employee and no delay or omission
of the Bank or Employee to exercise any right or power given under this
Agreement shall:  (i) impair the subsequent exercise of any right or power, or
(ii) be construed to be a waiver of any default or any acquiescence in or
consent to the curing of any default while any other default shall continue to
exist, or be construed to be a waiver of such continuing default or of any other
right or power that shall theretofore have arisen.  Any power and/or remedy
granted by law and by this Agreement to any Party hereto may be exercised from
time to time, and as often as may be deemed expedient.  All such rights and
powers shall be cumulative to the fullest extent permitted by law.



 
(h)
Pronouns:  As used herein, words in the singular include the plural, and the
masculine include the feminine and neuter gender, as appropriate.



 
(i)
Recitals:  The Recitals set forth at the beginning of this Agreement shall be
deemed to be incorporated into this Agreement by this reference as if fully set
forth herein, and this Agreement shall be interpreted with reference to and in
light of such Recitals.


 
14

--------------------------------------------------------------------------------

 

 
(j)
Code Section 409A: With respect to any compensation promised under this
Agreement that is subject to Section 409A of the Code, this Agreement is
intended to comply with the applicable requirements of Sections 409A(a)(2)
through (4) of the Code and shall be interpreted to the extent context
reasonably permits in accordance with this intent.  The parties agree to modify
this Agreement or the timing (but not the amount) of any payment to the extent
necessary to comply with Section 409A of the Code and avoid application of any
taxes, penalties, or interest thereunder.  However, in the event that any
amounts payable under this Agreement are subject to any taxes, penalties or
interest under Section 409A of the Code or otherwise, Employee shall be solely
liable for the payment thereof.



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.


EMPLOYEE
 
THE JACKSONVILLE BANK
               
By:  /s/ Price W. Schwenck
/s/ Scott M. Hall
 
 
Scott M. Hall, Employee
 
On behalf of the Board of Directors
     


 
15

--------------------------------------------------------------------------------

 
 